263 F.2d 839
Clarence MAHURIN, Appellant,v.Elbert V. NASH, Warden, Missouri State Penitentiary, Jefferson City, Missouri, or any member thereof so connected thereto.
No. 16109.
United States Court of Appeals Eighth Circuit.
February 9, 1959.

Appeal from the United States District Court for the Western District of Missouri.
Clarence Mahurin, pro se.
John M. Dalton, Atty. Gen., State of Missouri, and James E. Conway, Asst. Atty. Gen., State of Missouri, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellee.